Porter, J.
(dissenting) : I have grave doubts whether there was any evidence upon which the jury could infer authority on the part of the sales agent, Brown, to make an agreement to accept goods in payment of the price, but, aside from the question of his authority, I can not concede that either the agreement to take them back or what occurred at *538the time the goods were checked over satisfied the debt the defendants owed for the purchase price.
The defendants’ case must either stand or fall upon the fact that Brown agreed to accept a return of the goods to the amount of the debt, or upon what occurred at the time the goods were checked up.' The agreement itself could not satisfy the debt in the absence of a contract to that effect. If the agreement had been that Brown was to accept defendants’ note due in the future, and defendants had tendered their note, a refusal to accept it would not have discharged the debt. To have that effect the contract must have been that the execution and delivery of such a note was to constitute payment. After the goods had been' checked up and it had been found that there were $6500 worth of them on hand, all of which Kirk says were sitting in the racks at defendants’ place of business, this is what occurred: Brown said: “Can I have these tires if I want them ?” Kirk said: “Take them, they are yours.” Brown then said: “I will let you know in two or three days.” In addition to this Kirk testified that he offered to prepay the freight on the goods to the place plaintiff might desire them shipped. Shugart notified the defendant very shortly afterward that the plaintiff would not accept the goods and that the claim would be placed in the hands of a collector. On cross-examination Kirk’s testimony shows that after the refusal to accept the return of the goods defendants treated the goods as their own and continued to sell from the stock without discrimination. In fact, no discrimination was possible, because the particular goods to satisfy the debt had never been set aside from the rest of the tires purchased from the plaintiff, and there was no way to identify them. At the time of the trial Kirk said he had on hand only about $2700 worth of tires and tubes, but that he had on hand $900 from adjust-. ments. Of course defendants’ right to make adjustments at the expense of plaintiff terminated with the contract, and, moreover, the proceeds of the adjustments and the value of the goods remaining amounted to only $3600, while the debt was $4490. It is true that when the obligation is payable in specific goods, a tender of the specific articles need not be kept good, because the tender vests the title in the tenderee and' discharges the obligation. (38 Cyc. 165.) The obligation of the defendants was to pay cash by the 10th of each month. *539While the ordinary rule is that, unlike a tender of money, a tender of specific goods need not be kept good, it is otherwise when after the tender has been refused the tenderer treats the specific property as his own and sells it. (38 Cyc. 166.)
“Where a creditor offers to receive .payment of his debt in certain property at a certain price, and the debtor tenders the property accordingly, which is refused by the creditor, and the debtor retains the property and disposes of it as his own, it is not a satisfaction of the debt.” (Mayfield v. Cotton, 21 Tex. 1, syl.)
, An examination of the answer as set-forth in the majority opinion shows that defendants claimed no more with respect to the settlement than an agreement with Brown to accept a return of enough goods to be checked up at cost price to pay the debt, the checking of the goods, a tender of the goods and a refusal to accept them. As a conclusion of law, the answer states that by reason of all this, and the fact that the settlement was made in good faith on their part, defendants are entitled to a credit for the cost price of the goods tendered. I think that so long as the goods remained mingled with the general stock of similar goods in the racks in defendants’ warerooms, there was neither an actual tender nor constructive delivery, and that because the defendants after the refusal to accept the goods treated them as their own and sold them, the defense of a settlement fails.
In my opinion it was error to admit in evidence defendants’ letter to the plaintiff written after the refusal to accept the return of the goods and containing defendants’ version of the facts.